Citation Nr: 1221464	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to September 1993.  He also has unverified active duty service from November 1972 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons explained below, the issue of entitlement to service connection for a low back disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A November 2004 rating decision that reopened a claim for service connection for a low back disability and denied service connection for such disability was not appealed and is final.

2.  Some of the evidence received since the November 2004 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the request to reopen the claim for service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Analysis

The record reflects that the Veteran was denied service connection for a low back disability by an RO rating decision dated in March 2004.  The evidence of record at the time included the Veteran's service treatment records, which contain no reference to any back problems or complaints during service.  Also of record were VA treatment records which indicated a history of low back pain since at least May 2002.  The bases for the RO's March 2004 denial was that the record failed to indicate that the Veteran had a chronic low back disability that is related to military service.  Although notified of the denial in an April 2004 letter, the Veteran did not initiate an appeal of the March 2004 rating decision.  

Thereafter, in a November 2004 rating decision, the RO reopened the Veteran's claim of service connection for a low back disability and denied the claim on its merits.  The RO noted that additional evidence had been received, to include additional post-service treatment records which showed complaints of a history of low back pain beginning in approximately September 2001 and continued treatment for on and off back pain with over-the-counter medications and a muscle relaxant.  

The bases for the RO's November 2004 denial was that the record failed to indicate that the Veteran had been diagnosed with a chronic low back disability that is related to military service.  The RO acknowledged the notations of low back pain in the medical record, but noted that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

Although notified of the denial in a December 2004 letter, the Veteran did not initiate an appeal of the November 2004 rating decision in which the RO denied service connection for a low back disability.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  The RO's November 2004 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in September 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or merely cumulative of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the RO's January 1989 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since the November 2004 rating decision that pertains to the Veteran's claimed low back disability.  Such evidence includes VA treatment records which show a reported history of chronic low back pain for over ten years and X-ray results indicating minimal degenerative changes of the spine.  Also associated with the record are additional private post-service treatment records which reflect complaints of centralized low back pain without history of direct trauma.  Finally, there is a letter, dated in November 2007, from the Veteran's treating physician which states that 
x-rays show degenerative disc disease of the spine and that while there is nothing 
in the service treatment record regarding back pain, it is "very possible" that degenerative disc disease is "service connected" given his military position and 
job as a mechanic.  

As noted above, at the time of the November 2004 rating decision, there was no evidence of low back problems during service.  There was also no medical evidence of a current chronic low back disability, nor was there medical evidence of a nexus between any disability and an incident, event, or injury during service.  

The additionally received medical evidence, particularly the x-ray report and the November 2007 letter, includes findings that suggest a current, chronic low back disability - degenerative disc disease and/or arthritis - that may be related to military service.  The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the November 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it indicates the Veteran may have a current low back disability that is related to the duties associated with his military occupation - machinist's mate.  

Such evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Therefore, under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.



REMAND

Reopening a claim does not end the inquiry; rather, consideration of that claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a low back disability on the merits.  

The Veteran contends that he is entitled to service connection for a low back disability.  In statements of record, he asserts that he began experiencing low back pain in approximately 1990 while serving on active duty.  He states that while he did not seek any formal treatment for his back pain, he did mention it to a corpsman and was told to use over-the-counter medications and products for relief.  The Veteran does not describe any specific injury to his low back during service.  Rather, it is his contention that his low back problems are related to heavy lifting tasks associated with his duties as a machinist's mate.  

As previously discussed above, the Veteran submitted a November 2007 letter from his private treating physician which indicates that it is "very possible" his degenerative disc disease is related to his duties as a machinist's mate (or mechanic) during service.  Thereafter, the RO sought a medical opinion from a VA-contracted physician regarding the nature and etiology of the Veteran's claimed disability.  The March 2012 report notes a diagnosis of degenerative arthritis of the spine, as documented in a July 2006 x-ray report, as well as an opinion that such disability was "less likely than not incurred in or caused by service."  The physician opined that the Veteran's back pain was "more likely incurred after he retired in 1993 because his records of low back pain initially been [sic] evaluated in 2006 for which he already been discharged."

Initially, the Board observes that the rationale provided by the VA-contracted physician in the March 2012 examination report is somewhat confusing.  However, perhaps more relevant to the current remand, the Board notes that the examiner appears to have relied upon an incomplete medical history in providing his opinion.  In this regard, the record contains treatment records from the VA Medical Center (VAMC) in Hampton, Virginia dated from January 2003 through April 2007, yet there is evidence that the Veteran has been treated for low back complaints since at least as early as May 22, 2002 (as evidenced by his VA Computerized Problem List).  There is no indication that the RO has ever attempted to obtain VA treatment records dated prior to January 2003.  

Records pertaining to evaluation and/or treatment of the Veteran's low back dated prior to January 2003 are relevant to the current appeal because such records may show evidence of low back problems more contemporaneous to his military service.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated prior to January 2003 and since May 2007.  

Following receipt of such records, the RO should return the claims file to the March 2012 VA-contracted physician for an updated opinion regarding whether the Veteran's claimed low back disability, variously diagnosed as degenerative disc disease and degenerative arthritis, is related to military service.  The opinion should reflect consideration of the November 2007 private opinion, any service and post-service treatment records, and the Veteran's own lay assertions regarding self-treatment during service.  The RO should only arrange for further examination of the Veteran if the VA-contracted physician is no longer available or if such examination is deemed necessary by the physician.  

As a final matter, the Board notes that evidence of record indicates that the Veteran served on active duty from November 1972 to February 1989, however, the RO has never verified such service.  On remand, the RO should contact the appropriate service department, to include the National Personnel Records Center (NPRC), for information regarding the Veteran's dates of active military service.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate service department, to include the NPRC, for information regarding the Veteran's dates of active military service (i.e., November 1972 to February 1989).  

2.  The RO/AMC should obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated prior to January 2003 and since May 2007.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the VA-contracted physician who completed the March 2012 opinion for an updated medical opinion regarding the etiology of any current low back disability, including degenerative disc disease and degenerative arthritis.  

Following review of the claims file the examiner should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current low back disability, currently diagnosed as degenerative disc disease and degenerative arthritis, had its origins in or is otherwise medically related to service-to particularly include any physical duties associated with the position of machinist's mate (i.e., mechanic).   

In providing the requested opinions, the examiner should consider the Veteran's assertions of low back pain since service (treated with over-the-counter medications), as well as the November 2007 private opinion, and any service and post-service treatment records.  A complete medical rationale for all opinions expressed must be provided.

If the VA-contracted physician is unavailable the claims file should be forward to another physician for review of the claims file and to obtain the requisite opinion.  If the requested opinions cannot be provide without examining the Veteran, the RO/AMC should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain an opinion responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

4.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim for service connection for low back disability may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


